DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 02/03/2022 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8 and 19-20 directed to invention non-elected without traverse.  Accordingly, claims 7-8 and 19-20 have been canceled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 04/25/2022, with respect to current claims 1-6, 9-18 and 21-25 have been fully considered and are persuasive.  As indicated in the previous Non-Final Rejection mailed on 01/24/2022, the previous 102 and 103 rejections have both been withdrawn. 
The previous claim objections regarding claims 2-4, 9-11 and 22-24 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).
The previous 112(b) claim rejections regarding claims 1-6, 9-18 and 21-25 have been considered and are now withdrawn as a result of the current claim amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Previously withdrawn claims 7-8 and 19-20 are now canceled.

	Amended, dependent claim 9 now recites “in a case where the substance to be purified contains one kind of the one kind of the metal ions, a content of the metal ions with respect” on lines 4-5.
	Amend claim 9 to instead recite “in a case where the substance to be purified contains one kind of the metal ions, a content of the one kind of the metal ions with respect” on lines 4-5 for further clarity.




Other References Considered
Kaneko et al. (JP 2000290224 A) (hereinafter “Kaneko”) teaches an acid chloride having a multiple bond functional group, and a stabilizer for purifying a substance.  However, Kaneko does not explicitly teach the organic solvent is at least one solvent selected from the group consisting of propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropy]1 ether, propylene glycol monomethy]l ether acetate, ethyl lactate, methyl methoxypropionate, cyclopentanone, cyclohexanone, y-butyrolactone, diisoamyl ether, butyl acetate, isoamyl acetate, isopropanol, 4-methyl-2-pentanol, dimethylsulfoxide, N-methyl-2-pyrrolidone, diethylene glycol, ethylene glycol, dipropylene glycol, propylene glycol, ethylene carbonate, propylene carbonate, sulfolane, cycloheptanone, and 2-heptanone, as recited in amended, independent claim 1.
	Furthermore, Kaneko does not explicitly teach the stabilizer is at least one compound selected from the group consisting of a compound represented by Formula (1), and a compound represented by Formula (2) (see current claim set filed on 04/25/2022 for specific formulas), in Formula (1), m represents an integer of 1 to 4, and n represents an integer of 1 to 6, in a case where n is 1, L1 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, R1 represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, in a case where n is 2 to 6, L1 represents an n-valent linking group, R1 represents a hydrogen atom or a monovalent organic group, although a plurality of R1’s may be the same as or different from each other, at least one of R1’s represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, and in Formula (2), L3 represents a single bond or a divalent linking group, R3 represents a monovalent organic group, and a plurality of L3’s and R3’s may be the same as or different from each other respectively, as recited in amended, independent claim 21.

Tsubata et al. (JP 2001125277 A) (hereinafter “Tsubata”) teaches a method for producing a photoresist solution and removing impurities from the solution.  However, Tsubata does not explicitly teach the organic solvent is at least one solvent selected from the group consisting of propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropy]1 ether, propylene glycol monomethy]l ether acetate, ethyl lactate, methyl methoxypropionate, cyclopentanone, cyclohexanone, y-butyrolactone, diisoamyl ether, butyl acetate, isoamyl acetate, isopropanol, 4-methyl-2-pentanol, dimethylsulfoxide, N-methyl-2-pyrrolidone, diethylene glycol, ethylene glycol, dipropylene glycol, propylene glycol, ethylene carbonate, propylene carbonate, sulfolane, cycloheptanone, and 2-heptanone, as recited in amended, independent claim 1.
	Furthermore, Tsubata does not explicitly teach the stabilizer is at least one compound selected from the group consisting of a compound represented by Formula (1), and a compound represented by Formula (2) (see current claim set filed on 04/25/2022 for specific formulas), in Formula (1), m represents an integer of 1 to 4, and n represents an integer of 1 to 6, in a case where n is 1, L1 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, R1 represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, in a case where n is 2 to 6, L1 represents an n-valent linking group, R1 represents a hydrogen atom or a monovalent organic group, although a plurality of R1’s may be the same as or different from each other, at least one of R1’s represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, and in Formula (2), L3 represents a single bond or a divalent linking group, R3 represents a monovalent organic group, and a plurality of L3’s and R3’s may be the same as or different from each other respectively, as recited in amended, independent claim 21.

Allowable Subject Matter
Claims 1-6, 9-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1 (method), Uchimura Tatsuji et al. (JP 2009132756 A) (hereinafter “Uchimura”) is considered the closest prior art.  Specifically, Uchimura teaches a chemical liquid purification method (see paragraphs 1-2) comprising:
obtaining a chemical liquid by purifying a substance to be purified, the substance to be purified containing an organic solvent (methylene chloride as a reaction solvent) (see paragraph 2),
wherein a content of a stabilizer in the substance to be purified with respect to a total mass of the substance to be purified is equal to or greater than 0.1 mass ppm and less than 100 mass ppm (various stabilizers are added including 2-methyl-2-butene) (see paragraphs 2, 7, 14, 28 and 31 – “…controlling the concentration of a stabilizer in methylene chloride in the range of 1 to 20 wt ppm.”).
However, Uchimura does not explicitly teach the organic solvent is at least one solvent selected from the group consisting of propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropy]1 ether, propylene glycol monomethy]l ether acetate, ethyl lactate, methyl methoxypropionate, cyclopentanone, cyclohexanone, y-butyrolactone, diisoamyl ether, butyl acetate, isoamyl acetate, isopropanol, 4-methyl-2-pentanol, dimethylsulfoxide, N-methyl-2-pyrrolidone, diethylene glycol, ethylene glycol, dipropylene glycol, propylene glycol, ethylene carbonate, propylene carbonate, sulfolane, cycloheptanone, and 2-heptanone, as recited in amended, independent claim 1.
Corresponding dependent claims 2-6 and 9-18 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Regarding amended, independent claim 21 (method), Uchimura Tatsuji et al. (JP 2009132756 A) (hereinafter “Uchimura”) is considered the closest prior art.  Specifically, Uchimura teaches a chemical liquid purification method (see paragraphs 1-2) comprising:
obtaining a chemical liquid by purifying a substance to be purified, the substance to be purified containing an organic solvent (methylene chloride as a reaction solvent) (see paragraph 2),
wherein a content of a stabilizer in the substance to be purified with respect to a total mass of the substance to be purified is equal to or greater than 0.1 mass ppm and less than 100 mass ppm (various stabilizers are added including 2-methyl-2-butene) (see paragraphs 2, 7, 14, 28 and 31 – “…controlling the concentration of a stabilizer in methylene chloride in the range of 1 to 20 wt ppm.”).
However, Uchimura does not explicitly teach the stabilizer is at least one compound selected from the group consisting of a compound represented by Formula (1), and a compound represented by Formula (2) (see current claim set filed on 04/25/2022 for specific formulas), in Formula (1), m represents an integer of 1 to 4, and n represents an integer of 1 to 6, in a case where n is 1, L1 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, R1 represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, in a case where n is 2 to 6, L1 represents an n-valent linking group, R1 represents a hydrogen atom or a monovalent organic group, although a plurality of R1’s may be the same as or different from each other, at least one of R1’s represents a hydrogen atom, R2 represents a hydrogen atom, a hydroxyl group, or a monovalent organic group, and a plurality of R2’s may be the same as or different from each other, and in Formula (2), L3 represents a single bond or a divalent linking group, R3 represents a monovalent organic group, and a plurality of L3’s and R3’s may be the same as or different from each other respectively, as recited in amended, independent claim 21.
Corresponding dependent claims 22-25 further limit the subject matter of independent claim 21, and thus are also allowable at least for the same reasons as independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773